In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
JOEL RANCE COOPER,               *
as Personal Representative       *
of the Estate of CYNTHIA COOPER, *
                                 *                  No. 16-1476V
                   Petitioner,   *                  Special Master Christian J. Moran
                                 *
v.                               *
                                 *                  Filed: October 23, 2017
SECRETARY OF HEALTH              *
AND HUMAN SERVICES,              *                  Damages; decision based on proffer;
                                 *                  Influenza (“flu”) vaccine;
                   Respondent.   *                  Guillain-Barre syndrome (“GBS”)
*********************

Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC, for
Petitioner;
Voris Johnson, United States Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES 1

        On November 8, 2016, Cynthia Cooper filed a petition for compensation
under the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to 34
(2012). Ms. Cooper alleges that she suffered Guillain-Barre syndrome (“GBS”) as
a result of a DTaP vaccine administered on January 3, 2015, and an influenza
vaccine administered on January 5, 2015. Following Ms. Cooper’s passing on
May 13, 2017, her personal representative, Joel R. Cooper, was appointed and
continued to pursue her vaccine claim. Order, issued July 11, 2017. On October

       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.


                                               1
17, 2017, the undersigned ruled, based on respondent’s indication that he will not
contest entitlement in regard to the influenza vaccine causing Ms. Cooper’s GBS,
see Respondent’s Rule 4(c) report, filed October 2, 2017, that petitioner is entitled
to compensation for Ms. Cooper’s GBS under the Vaccine Act.

       On October 20, 2017, respondent filed a Proffer on Award of Compensation,
to which petitioner agrees. Based upon the record as a whole, the special master
finds the Proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:

       A lump sum payment of $328,638.63 in the form of a check payable to
       petitioner, as the legal representative/administrator of Cynthia
       Cooper’s estate. This amount represents compensation for all damages
       that would be available under 42 U.S.C. §300aa-15(a)

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1476V according to this decision
and the attached proffer. 2

     Any questions may be directed to my law clerk, Andrew Schick, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
__________________________________________
                                              )
JOEL RANCE COOPER,                            )
as Personal Representative of the Estate of   )
CYNTHIA COOPER,                               )
                                              )
                      Petitioner,             )
                                              )   No. 16-1476V (ECF)
       v.                                     )   Special Master Moran
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                      Respondent.             )
__________________________________________)

                   RESPONDENT’S PROFFER ON AWARD OF DAMAGES

          On October 2, 2017, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report indicating that he would not contest entitlement to compensation in this matter,

and on October 17, 2017, the Court entered its Ruling on Entitlement, finding petitioner Joel

Rance Cooper, as personal representative of the estate of his deceased wife, Cynthia Cooper,

entitled to Vaccine Act compensation. Respondent now proffers that petitioner receive a

compensation award consisting of the following:

          A. Lost Earnings

          Based on evidence provided by petitioner, respondent proffers that the appropriate award

for Cynthia Cooper’s past lost earnings is $138,510.00. Petitioner agrees.

          B. Pain and Suffering

          Based on evidence of record, respondent proffers that the appropriate award for Cynthia

Cooper’s past pain and suffering is $175,000.00. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       C. Past Unreimbursable Expenses

       Based on evidence provided by petitioner, respondent proffers that petitioner should be

awarded compensation for past unreimbursable expenses in the amount of $15,128.63.

Petitioner agrees.

       D.      Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens related to Cynthia

Cooper’s vaccine-related injury.

       Based on the foregoing, respondent now proffers that petitioner receive an award of a

lump sum of $328,638.63 in the form of a check payable to petitioner, as the legal

representative/administrator of Cynthia Cooper’s estate. This amount represents compensation

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner, as legal

representative/administrator of Cynthia Cooper’s estate, is entitled.

       No payment shall be made until petitioner provides respondent with documentation

establishing that he has been appointed as legal representative/administrator of Cynthia Cooper’s

estate. If petitioner is not authorized by a court of competent jurisdiction to serve as legal

representative/administrator of Cynthia Cooper’s estate, any such payment shall be made to the

party or parties appointed by a court of competent jurisdiction to serve as legal

representative/administrator of Cynthia Cooper’s estate, upon submission of written

documentation of such appointment to the Secretary.

       Petitioner agrees with the proffered award of $328,638.63. 1




1
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                  2
                              Respectfully submitted,

                              CHAD A. READLER
                              Acting Assistant Attorney General

                              C. SALVATORE D’ALESSIO
                              Acting Director
                              Torts Branch, Civil Division

                              CATHARINE E. REEVES
                              Deputy Director
                              Torts Branch, Civil Division

                              TRACI R. PATTON
                              Senior Trial Attorney
                              Torts Branch, Civil Division

                              s/Voris E. Johnson, Jr.
                              VORIS E. JOHNSON, JR.
                              Senior Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, D.C. 20044-0146
                              Direct dial: (202) 616-4136

Dated: October 20, 2017




                          3